Citation Nr: 1754981	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bowel condition.  


REPRESENTATION

Appellant represented by:	Maxwell Kinman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in June 2014. 

The Board denied the Veteran's appeal in February 2017.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2017 Order, the Court granted a September 2017 Joint Motion for Remand (JMR) and vacated the Board's decision.


FINDING OF FACT

Service caused the Veteran's bowel condition.


CONCLUSION OF LAW

The criteria for service connection for a bowel condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran has a bowel condition, so this satisfies the first prong of service connection.

The Veteran had his left testicle removed in service due to a malignant seminoma.  This satisfies the second prong of service connection.

The appeal turns on the third prong of service connection - medical nexus.  The Veteran contends that the radiation used to treat his malignant seminoma caused his bowel condition.  The evidence regarding nexus is mixed.  VA examined the Veteran three times, but only the second and third examiners, in September 2012 and June 2015, opined.  Both found that the Veteran's post-service cholecystectomy caused his bowel condition.  In contrast, a private examiner opined in June 2014 that the radiation used to treat the malignant seminoma at least as likely as not caused his bowel condition.  This examiner did not opine on the relevance, if any, of the cholecystectomy.  In addition to these divergent opinions, the Veteran's disability picture has changed since the Board initially denied this claim in February 2017.

The Veteran claimed service connection for prostate cancer in August 2017.  VA granted the claim the same month, rating the disability as 100 percent disabling.  It is unclear how the Veteran's doctors are treating his cancer.  Notwithstanding this, the Board notes that the VA examiner in June 2015 cited a 2014 medical article by Mitin, Loefler, & Ross, which found:

The side effects experienced by patients during or after a course of radiation therapy largely depend upon the anatomic area of treatment and are related to treatment factors, such as cumulative dose, dose per fraction, proximity of sensitive tissues and organs, and the effect of other cancer treatments, such as surgery and chemotherapy and long-term sequelae of radiation therapy are largely related to the irradiated tissue fibrosis.

Given this finding and VA's service connection of the prostate cancer, the Veteran's treatment for his prostate cancer complicates, and is relevant, to the appeal.  The Board could order further medical inquiry, but it finds that it will not materially assist in its determination.  The Board is satisfied, at a minimum, that the question of whether the Veteran's in-serivce radiation caused his bowel condition is in equipoise without needing to explore the prostate cancer treatment.  


ORDER

Entitlement to service connection for a bowel condition is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


